DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrari US Pub. 2011/0174540.

With respect to claim 1, Ferrari discloses an apparatus comprising: 
a drawworks comprising: a first electric motor (19 on the left of Figure 4) comprising a first output shaft (Figure 4); 
a second electric motor (Figure 4 of Ferrari) comprising a second output shaft (Figure 4 of Ferrari); and 
a drum (11) for storing a flexible line (12), wherein the drum is disposed between the first electric motor and the second electric motor, wherein the first output shaft and the second output shaft are each connected to the drum, and wherein the first electric motor and the second electric motor are collectively operable to rotate the drum (11).


    PNG
    media_image1.png
    764
    1101
    media_image1.png
    Greyscale


Figure 4 of Ferrari
3. The apparatus of claim 1 wherein the drawworks does not comprise gears or a belt operatively connecting: the first output shaft with the drum; and the second output shaft with the drum (no gears or belts).

4. The apparatus of claim 1 wherein the first output shaft and the second output shaft collectively support the weight of the drum (both shaft support weight of drum).

5. The apparatus of claim 1 wherein the first output shaft is connected to the drum on a first side of the drum, and wherein the second output shaft is connected to the drum on a second side of the drum (as shown in Figure 4).



7. The apparatus of claim 1 wherein the first output shaft, the drum, and the second output shaft are axially aligned (as shown in Figure 4).

8. The apparatus of claim 1 wherein the first output shaft and the second output shaft are connected to the drum such that the drum rotates at the same speed as the first output shaft and the second output shaft (all shafts are connected).


10. The apparatus of claim 1 wherein the first output shaft is connected to the drum via a first barrel coupling (Figure 4 of Ferrari), and wherein the second output shaft (Figure 4 of Ferrari) is connected to the drum via a second barrel coupling (Figure 4 of Ferrari).

11. The apparatus of claim 1 wherein: the first electric motor further comprises a first rotor (21) and a first stator (22); the first output shaft is connected to the first rotor; the second electric motor further comprises a second rotor (second 21) and a second stator (second 22); and the second output shaft is connected to the second rotor.

12. The apparatus of claim 1 wherein the drawworks further comprises a brake system (40) comprising: a brake disc (40) connected to the first output shaft; and a piston (42) operable to apply a braking force to the brake disc to stop rotation of the drum.

13. An apparatus comprising: a drawworks comprising: 
a first electric motor (Figure 4 of Ferrari); 
a second electric motor (Figure 4 of Ferrari); and 
a drum (11) for storing a flexible line (12), 
wherein: the first electric motor is connected to the drum on a first side of the drum (left side); 
the second electric motor is connected to the drum on a second side of the drum (right side); 
the first electric motor and the second electric motor collectively support the weight of the drum (supported by shafts); and the first electric motor and the second electric motor are collectively operable to rotate the drum (via shafts).

14. The apparatus of claim 13 wherein the drawworks does not comprise gears or a belt operatively connecting: the first electric motor with the drum; and the second electric motor with the drum (no gears or belts).

15. The apparatus of claim 13 wherein the first electric motor comprises a first output shaft (Figure 4 of Ferrari), wherein the second electric motor comprises a second output shaft (Figure 4 of Ferrari), and wherein the first output shaft and the second output shaft collectively support the weight of the drum.

16. The apparatus of claim 13 wherein: the first electric motor comprises a first output shaft (Figure 4 of Ferrari); the second electric motor comprises a second output shaft (Figure 4 of Ferrari); the first output shaft extends axially into the drum on a first side of the drum (Figure 4 of Ferrari); and the second output shaft extends axially into the drum on a second side of the drum (Figure 4 of Ferrari).



18. The apparatus of claim 17 wherein the first output shaft and the second output shaft are connected to the drum such that the drum rotates at the same speed as the first output shaft and the second output shaft (all shafts are connected).

19. The apparatus of claim 17 wherein the first output shaft, the drum, and the second output shaft are substantially axially aligned (as shown in Figure 4 of Ferrari).’

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lapota US Patent 5625262.

With respect to claim 1, Lapota discloses an apparatus comprising: 
a drawworks comprising: a first electric motor (74, 64) comprising a first output shaft (output shaft of 70); 
a second electric motor (64,72) comprising a second output shaft (68); and 
a drum (62) for storing a flexible line (cable), wherein the drum is disposed between the first electric motor and the second electric motor, wherein the first output shaft and the second output shaft are each connected to the drum, and wherein the first electric motor and the second electric motor are collectively operable to rotate the drum (62).

.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Ferrari US Pub. 2011/0174540 teaches motors, drum, and no gears or belts but does not specifically disclose 
[claim 9] wherein: the first output shaft is connected to the drum on a first side of the drum via a first coupling; the first coupling inhibits radial and axial movement of the drum; the second output shaft is connected to the drum on a second side of the drum via a second coupling; and the second coupling inhibits radial movement of the drum and permits axial movement of the drum.
[claim 20] wherein: the first output shaft is connected to the drum via a first coupling; the first coupling inhibits radial movement of the drum and inhibits axial movement of the drum; the second output shaft is connected to the drum via a second coupling; and the second coupling inhibits radial movement of the drum and permits axial movement of the drum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654